Dismissed and Memorandum Opinion filed June 19, 2003








Dismissed and Memorandum Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00521-CV
____________
 
HAROLD
J. BRELSFORD, M.D., Appellant/Cross-Appellee
 
V.
 
DONA
G. EDDINS, Appellee/Cross-Appellant
 

 
On Appeal from the 80th District Court
Harris
County, Texas
Trial Court Cause No. 01-02062
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed April 3, 2003.
On June 16, 2003, 2003, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 19, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.